     Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 1 of 17 PageID #:146




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARK STANG and STUART COHN,                             )
                                                        )
                                Plaintiffs,             )       No. 1:20-cv-00757
                                                        )
v.                                                      )       Judge Matthew F. Kennelly
                                                        )
UNION FOR REFORM JUDAISM,                               )       Magistrate Judge M. David Weisman
JONAH DOV PESNER, and                                   )
RICHARD “RICK” JACOBS,                                  )
                                                        )
                                Defendants.             )

          DEFENDANTS’ REPLY IN SUPPORT OF THEIR RULE 12(b)(6) MOTION
                      TO DISMISS PLAINTIFFS’ COMPLAINT

          Defendants UNION FOR REFORM JUDAISM, JONAH DEV PESNER, and

RICHARD “RICK” JACOBS, by their attorney Mitchell H. Frazen of LITCHFIELD CAVO

LLP, in further support of their Motion to Dismiss Plaintiffs’ Complaint, observe that

Plaintiffs’ Memorandum in Opposition to Defendants’ Rule 12(b)(6) Motion to Dismiss

the Complaint (“Memo. Opp.”), is an unfortunate example of the old adage sometimes

known as “The Lawyers’ Rule”: “When the facts are on your side, pound the facts.

When the law is on your side, pound the law. When neither is on your side, pound the

table.”

          Plaintiffs’ version of pounding the table in this action is to make ad hominem1

attacks on Defendants’ counsel, substituting name-calling2 and accusations of unethical


1
 Argumentum ad hominem is a fallacious argumentative strategy that seeks to avoid genuine discussion
of the legal and factual weakness of one’s claims by instead attacking the character and ethics of the
person making the argument against one’s position.
2
  Plaintiffs’ colorful name-calling, including labeling Defendants’ counsel’s arguments as "vaguely
presented," “spartan," "tepid," "roundabout," "not cite-checked," “woefully inadequate,” exhibiting "poor
word choice" and employing "chainsaw-like" editing, can perhaps be attributed to his background as a
    Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 2 of 17 PageID #:147




conduct3 for factual and legal arguments that their Complaint states a cause of action

against Defendants for “group libel,” based on an opinion editorial directed at more than

3.7 million “white Jews” in America that does not name the Plaintiffs, describe them or

refer to them individually.

        Plaintiffs’ Memorandum in Opposition, like their Complaint allegations,4

studiously avoids quoting more than snippets of what Rabbi Jonah Pesner of the Union

for Reform Judaism wrote and submitted to the Chicago Tribune for publication as an

opinion editorial on its “Perspective” page.

        It is for that reason worth restating the following language of Rabbi Pesner’s op-

ed, since Plaintiffs admit that actionable defamation is limited to false statements of fact,

and whether a statement is factual or a constitutionally protected opinion depends upon


humor editor of his college newspaper and his more recent work as a stand-up comedian in Chicago
comedy venues.

3
  Plaintiffs’ repeated accusations that Defendants’ counsel has violated his duty of candor to this Court
under Rule 3.3(a)(2) of the Illinois Rules of Professional Conduct, as adopted by Local Rule 83.50, by
“deliberately ignor[ing]” supposedly contrary legal authority, is something else again. (Memo. Opp. at 1, 2,
fn.1, 3, 5, fn.2, 6, fn.3, 13, 14, fn.5) They are, however, an example of the "false dilemma" or “false
choice” argumentative fallacy, in which it is proposed that undersigned counsel “either overlooked” and
"neglected to read" the uncited cases, or that counsel "deliberately failed to cite" legal authority known to
be directly adverse to the positions of Defendants on their motion to dismiss. In fact, there is a third
choice; namely, that undersigned counsel considered the non-cited cases and concluded they were not
"directly adverse" because they are not “on point;” and that they are not authoritative, that is, they are not
"good law" on the issues in this case. Judge Tharp of this District Court has interpreted the rule to mean
that counsel has “an ethical obligation to cite controlling authority that is directly on point, even (and
especially) when that authority is adverse to their client's position and opposing counsel fails to cite it.”
Taylor v. Client Services, Inc., No. 17-CV-05704, 2018 WL 4355819, 3 (N.D. Ill. Sept. 12, 2018)
(emphasis added). As substantively shown in this Reply, none of the uncited cases is “controlling
authority” that is “directly on point” to the issues raised by Defendants in their motion to dismiss Plaintiffs’
Complaint.
4 “This action arises out of Defendant Pesner’s libel of American Jews, including by imputation the
Plaintiffs in this action, as (i) ‘racists’ who are purportedly bigoted against African-Americans, in Plaintiffs’
‘hearts,’ ‘communities,’ ‘congregations,’ and ‘synagogues,’ and (ii) knowing and willing recipients of
numerous benefits of ‘white privilege’… whereby ‘white Jews have reaped the rewards of
racism,…’”(Complaint, par. 1).




                                                       2
   Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 3 of 17 PageID #:148




its context, and whether, as Plaintiffs argue, these statements “insinuate the existence

of additional, undisclosed facts” (Memo. Opp. at 8):

      “Americans in general and faith groups in particular increasingly find ourselves
      reckoning with our nation’s bigoted history and struggling with how to dismantle
      the racist systems and structures that persist to this day.”

      “African slaves and their descendants had their freedom, self-determination,
      bodies, communities, ability to inherit and pass down wealth to their loved ones,
      possessions and, most important, their humanity, systematically stolen from
      them; reparations are an attempt to offer a restoration of their rightful blessings.”

      “We find ourselves in an era of reckoning, of cultural shifts, the rejection of a
      racist history and of ongoing racist systems and structures. Confederate statues
      are coming down, grandchildren are educating their elders about white privilege
      and universities are moving to atone for their roles in perpetuating our
      democracy’s original sins of slavery and colonization.”

      “And without diminishing their sacrifices or the challenges they faced, we can
      now understand that they and many of us also benefited from, and continue to
      benefit from, the same white privilege that allows for the continued discrimination
      against black Americans. From how we gained entry into this country to the
      places we were allowed to live and work, to access to education and financial
      capital, white Jews have reaped the rewards of racism. What do we as white
      Jews do when we realize that so many of us have benefited from whiteness –
      even as we still have faced discrimination of our own?”

      “Knowledge must then transform into action against the racism still lingering in
      our congregations and communities, and a clearer sense of what true reparations
      might look like.”

      “The URJ’s resolution is about confronting racism in our county, our synagogues
      and hearts.”

      These statements are on their face and in context merely opinions, which do not

suggest the existence of any additional facts and do not amount to actionable libels of

any group, much less defamation of the unnamed individual Plaintiffs Mark Stang and

Stuart Cohn.

      As this Court itself recognized in Black v. Wrigley, 2017 WL 8186996 (N.D. Ill.

No. 1:17-cv-00101, Dec. 8, 2017), where the allegations of Plaintiffs’ complaint conflict



                                            3
   Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 4 of 17 PageID #:149




with the statements in the allegedly defamatory writing, the contents of the writing

control. Id. at 6; citing Forrest v. Universal Savings Bank, F.A., 507 F.3d 540, 542 (7th

Cir. 2007) ("Where an exhibit and the complaint conflict, the exhibit typically controls.").

This Court may therefore consider whether the statements contained in Rabbi Pesner’s

op-ed itself, as opposed to Plaintiffs’ characterizations of those statements, are

nonactionable opinions. See Id. ("A court is not bound by the party's characterization of

an exhibit and may independently examine and form its own opinions about the

document.").


Plaintiffs Do Not Address or Refute Critical Points Requiring Dismissal of Their
Complaint

       Amidst their Memorandum in Opposition’s fifteen pages of ad hominem table-

pounding, travelogues of Ireland, Celtic history lessons, and a "'parallel-universe' type

analogy," Plaintiffs do not address or dispute in any way:

      That the standard of decision on this Rule 12(b)(6) motion does not require this

       Court to accept as true unsupported conclusions of law, conclusory allegations of

       facts, or to ignore facts alleged in the Complaint that undermine Plaintiffs’ claims;

      That the controlling Illinois law of defamation requires for a statement to be

       actionable as libel that it be “of and concerning” the plaintiff bringing the action.

       The statements allegedly directed at "white American Jews" are plainly not

       assertions of facts "identifiably about the plaintiff[s]" and are therefore non-

       actionable. Shivarelli v. CBS, Inc., 333 Ill.App.3d 755, 765, 776 N.E.2d 693, 701

       (1st Dist. 2002). None of the several cases cited for that proposition at pages 6

       and 7 of Defendants’ Memorandum are even discussed by Plaintiffs, who simply




                                             4
    Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 5 of 17 PageID #:150




        label them as “wholly distinguishable,” apparently based on a mistaken belief that

        it is Plaintiffs’ standing, and not their identification as the subjects of the allegedly

        defamatory statements, that is lacking;

       That under Illinois law, individual plaintiffs cannot sustain defamation causes of

        action, even in cases where a group is actually libeled, unless the group is

        “sufficiently small and the words may reasonably be understood to have personal

        reference and application to any member of the group.” Missner v. Clifford, 393

        Ill.App.3d 751, 768, 914 N.E.2d 540, 556 (1st Dist. 2009), citing Restatement

        (Second) of Torts 564A, Comment b (American Law Institute 1977);

       That as Judge Easterbrook observed in Stevens v. Tillman, accusations of

        “racism” are no longer obviously and naturally harmful, having been “watered

        down by overuse” and “hurled about indiscriminately” for so many years; and

       That Plaintiffs have not pleaded any actual instances of damage to their

        professional reputations and legal practices resulting from the publication of

        Rabbi Pesner’s opinion piece.5


The Cases Cited By Plaintiffs Are Neither Contrary Authority Nor On Point To
Defendants’ Arguments

        Defendants dispute that Taylor v. Carmouche, 214 F.3d 788 (7th Cir. 2000), is

contrary authority in this action. Taylor involved two employees who brought an action

under 42 U.S.C. §1983 against their employer alleging retaliation for speech about


5
 Plaintiffs acknowledge that their Complaint is “unique,” does not “fit neatly inside any experiential box,”
and is something of a “man bites dog” story (Memo. Opp. at 3). But they also describe their supposed
group libel cause of action as a "paradigmatic form transported from the legal ether to Earth and this
Court" (Memo. Opp. at 14).




                                                     5
   Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 6 of 17 PageID #:151




matters the employees considered to be public concern. Id. at 790. That case

considered whether employees calling their supervisor “racist” in the form of a

workplace grievance was protected under the Constitution.             Id. at 793. Judge

Easterbrook distinguished that case from Gertz v. Robert Welch, Inc. and from his

earlier opinion in Stevens v. Tillman, because the employees in Taylor asserted that

their supervisor was “a racist” as a proposition of fact, not a matter of opinion. Id. At

793, citing Gertz v. Robert Welch, Inc., 418 U.S. 323, 339-40, 94 S.Ct. 2997, 41 L.Ed.2d

789 (1974); Stevens v. Tillman, 855 F.2d 394, 398-402 (7th Cir.1988). Judge

Easterbrook limited his opinion in Taylor to an employment context, evaluating what

types of adverse action a supervisor may take against an employee. Id. at 792-93. The

opinion did not discuss the elements of a defamation cause of action and is therefore

not on point to any issue in this action, much less directly adverse to Stevens v. Tillman.

Judge William’s dissent also pointed out that the discussion of defamation in Taylor was

merely dicta: “In fact, as this case is plainly governed by the law regarding employee

speech, there is no need to discuss the law of defamation at all.” Id. at 795.

       Seven years after Taylor, Judge Manning of this District Court still read Stevens

v. Tillman to mean just what Defendants say it means:

       The Seventh Circuit has held that under Illinois law, statements of opinion
       that someone is racist “fit comfortably within the immunity for name-
       calling” unless they imply the existence of undisclosed, defamatory facts.
       Stevens v. Tillman, 855 F.2d 394, 401-02 (7th Cir.1988). Here, Mr.
       Martin's defamation claim rests squarely on the defendants' description of
       him as a racist. As a matter of law, this statement is an opinion and thus is
       not actionable. See id. (allegedly defamatory statements by black parents
       in their campaign to remove white principal of elementary school, including
       claims that principal was a “racist,” that principal “ran the school like a
       plantation,” and that principal was “miseducating” the children, were
       insulated from reach of libel law by the First Amendment because they
       were statements of opinion, not fact).



                                             6
      Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 7 of 17 PageID #:152




Martin v. Brock, 2007 WL 2122184, at 3 (N.D. Ill. July 19, 2007). In support of that

conclusion, Judge Manning noted that under Illinois law:

         [I]f it is plain that the speaker is expressing a subjective view, an
         interpretation, a theory, conjecture, or surmise, rather than claiming to be
         in possession of objectively verifiable facts, the statement is not
         actionable.” Haynes v. Alfred A. Knopp, 8 F.3d 1222, 1227 (7th Cir.1993).
         Whether a statement is a factual assertion (and thus is actionable if false),
         or is protected opinion is a question of law for the court. See, e.g.,
         Dilworthy v. Dudley, 75 F.3d 307, 309 (7th Cir.1996).

Id.

         Jones v. Heartland Employment Services, LLC, 721 F. App'x 547 (7th Cir. 2018),

likewise does not apply to Defendants’ arguments in this action. Designated on its face

a “Non-Precedential Opinion,” Jones, like Taylor, involved only a supervisor’s allegedly

discriminatory actions against an employee and a workplace grievance that specifically

named the plaintiff. Id. at 548.

         Each of these cases is distinguishable from Stevens v. Tillman and not directly

on point to Defendants’ arguments on their motion to dismiss. Only Judge Easterbrook’s

opinion in Stevens includes an analysis whether allegedly defamatory statements

should be considered opinions or facts. 855 F.2d at 398-402. Furthermore, neither

Taylor nor Jones is directly adverse to Defendants’ position on this motion to dismiss,

since the allegedly defamatory statements alleged in Plaintiffs’ Complaint were made in

a newspaper opinion editorial, not in an employment context alleging a supervisor had

retaliated against an employee for speech.

         Illinois courts have cited and applied Judge Easterbrook’s analysis in Stevens

without any reference to Taylor. In Grutzmacher v. Chicago Sun-Times, Inc., 1194 WL

742257, 22 Media L. Rep. 2397 (Circuit Court of Cook County, Illinois, Case No. 91 L



                                              7
    Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 8 of 17 PageID #:153




06561, Memorandum Opinion on Defendants’ Motion for Summary Judgment, Sept. 28,

1994), the plaintiff alleged that he was libeled by a Chicago Sun Times newspaper

columnist in a column that called him a “Neo-Nazi.” Circuit Judge Kathy Flanagan, in

granting summary judgment for the newspaper and its columnist Steve Neal, observed:

        In Stevens v. Tillman, 855 F.2d 394, (7th Cir.1988), Stevens sued Tillman
        for defamation for calling her a “racist”. The court held that accusations of
        “racism” no longer are obviously and naturally harmful. The word has been
        watered down by overuse . . . Similar reasoning can be applied in this
        case.

        Judge Flanagan also went on to address the question of whether a statement

that someone was a “Neo-Nazi” was a statement of fact or was “protected opinion:”

        Defendants argue that Summary Judgment could also be granted
        because Neal's statement was pure opinion. The court agrees. In
        determining whether a statement is one of fact or opinion, a court should
        consider the totality of the circumstances, and whether a statement can be
        objectively verified as true or false (Piersall v. SportsVision of Chicago,
        230 Ill.App.3d 503, 510, 595 N.E.2d 103 [1992]). A statement of fact
        usually concerns the Plaintiff's conduct or character (Mittleman [v. Witous,
        135 Ill.2d 220 (1990), abrogated on other grounds by Kuwik v. Starmark
        Star Mktg. & Admin., Inc., 156 Ill.2d 16, 619 N.E.2d 129 (1993)] supra,
        135 Ill.2d at 241). The court may additionally consider whether the
        statement “has a precise core of meaning for which a consensus of
        understanding exists, or conversely, whether the statement is indefinite
        and ambiguous,” whether the “literary context of the statement would
        influence the average reader's readiness to infer that a particular
        statement has factual content,” and whether the “broader social context or
        setting in which the statement appears signals a usage as either fact or
        opinion” (Mittleman, 135 Ill.2d at 243). . . .

        Illinois has adopted the totality of the circumstances analysis to serve as a
        guideline in making the determination of whether a statement is opinion or
        fact. Given the totality of the circumstances in this case, the court feels the
        use of the term “Neo-Nazi” in the Neal Column was an opinion. . . .

Id. at 4.




                                              8
   Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 9 of 17 PageID #:154




Judge Flanagan particularly noted in support of her conclusion that the alleged libel of

the plaintiff was a protected opinion the location where it was published in the

newspaper:

      In addition, the article in which the allegedly defamatory statement
      appeared was in the editorial section of the newspaper. This is traditionally
      a forum for the expression of opinion. Mr. Neal has a regularly published
      column in the editorial section, and is known for his commentaries and
      opinions. Viewed in its entirety and context, reasonable readers are likely
      to view a column in this section as strictly the opinion of the writer.

Id. at 5. See also, Solaia Technologies, LLC v. Specialty Publishing Co., 221 Ill.2d 558,

580-82, 852 N.E.2d 825, 839-40 (2006).

      This Court has also addressed the same fact-versus-opinion dichotomy in Black

v. Wrigley, supra at 6-8: "[T]he question of whether a statement of opinion is actionable

as defamation is one of degree; the vaguer and more generalized the opinion, the more

likely the opinion is nonactionable as a matter of law." Wynne v. Loyola University of

Chicago, 318 Ill.App.3d 443, 452, 741 N.E.2d 669, 676 (2000). Rabbi Pesner’s broadly

generalized opinions about the "racism" of white American Jews and their "white

privilege" are nonactionable because they do not contain any "objectively verifiable

assertion." Id.; see also Huon v. Mudge, 597 F. App'x 868, 877 (7th Cir. 2015). Read in

full, readers of the editorial would be "unlikely to construe the statement[s] as insinua-

ting the existence of additional, undisclosed facts." Hadley v. Doe, 2014 IL App (2d)

130489, ¶ 48, 12 N.E.3d at 91.

      Plaintiffs nevertheless maintain that those statements are not mere expressions

of opinion because Rabbi Pesner insinuates that he bases his opinions on other

undisclosed facts (Memo. Opp. at 8). But the argument that Defendant Pesner implied

the existence of private facts on which he based his opinions is wholly conclusory.



                                            9
    Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 10 of 17 PageID #:155




Plaintiffs do not allege any facts indicating how Defendant Pesner intimated that his

opinions were based on private facts or what additional facts he might be implying. See

McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) ("[L]egal conclusions

and conclusory allegations merely reciting elements of [a] claim are not entitled to [the

usual] presumption of truth" in deciding a motion to dismiss).


      Plaintiffs Mis-State Defendants’ Arguments About Rabbi Pesner’s Statements

        Plaintiffs’ Memorandum in Opposition is simply wrong in asserting (at 5, in fn. 2,

and at 6) that “Defendants’ position is that the term ‘racist’ is ipso facto non-defamatory”

and that “the noun ‘racist’ cannot be deemed a ‘false’ statement as a matter of law.” 6 To

the contrary, Defendants acknowledge, as did Judge Easterbrook in Stevens v. Tillman,

that there are several possible meanings of the word “racist” -- which is one of the

reasons why Rabbi Pesner’s statements are constitutionally protected opinions under

Illinois defamation law; namely, because the words “racist,” “racism” and “white

privilege” do not have any “precise and readily understood meaning” that is “verifiable”

(Solaia, supra); rather, these words lack “a precise core of meaning for which a

consensus of understanding exists;” and they are instead “indefinite and ambiguous”

(Grutzmacher, supra).

        Contrary to Plaintiffs’ mischaracterization of Defendants’ arguments (Memo. Opp.

at 7 and 8), Defendants do in fact dispute that as used by Rabbi Pesner, the words



6
  Plaintiffs’ repeated, deliberate misstatement of Defendants’ arguments is apparently necessary in order
to make Taylor v. Carmouche and Jones v. Heartland Employment Services seem more “directly
adverse” for purposes of Rule 3.3(a)(2)’s duty to disclose contrary authority “directly adverse to the
position of the client.” But those decisions are only apparently adverse to a position that Defendants do
not actually take in support of their motion to dismiss.




                                                  10
    Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 11 of 17 PageID #:156




“racism,” “racist” and “white privilege” have a “precise and readily understood meaning.”

Defendants likewise do dispute that these statements are in any way “verifiable.”

        Another reason that Rabbi Pesner’s challenged terms are nonactionable opinions

is that the “literary context” in which the words were used, that is, the “setting in which

the statement[s] appea[r],” “signaling a usage as either fact or opinion,” is in an opinion

editorial published on the editorial page of the Chicago Tribune under the banner

“Perspective,” and since reprinted in online editions of the Tribune under the headline

“Commentary,” and on the UJR web pages under the label “Op-Ed.” In that context, no

reasonable reader could have regarded these statements as a factual assertions rather

than opinions.7


                       Plaintiffs Have Not Alleged Reputational Damage

        On the issue of their individual reputational damage, Plaintiffs’ attempt to equate

what they label their "private obloquy" (Memo. Opp. at 15) from being among the

millions of unnamed white Jewish Americans referred to in Rabbi Pesner’s op-ed, with

the "tragic travails" of Chicago attorney Harry O'Kane (Memo. Opp. at 11-13; Exhibit D

to Memo. Opp.) But “private obloquy” is a contradiction in terms, since obloquy is by

definition public disgrace, and Plaintiffs have not alleged in their Complaint any instance

of actual reputational damage, private or public, that they have suffered. There is simply

no equivalence between Plaintiffs Stang and Cohn, unnamed members of a group of

more than 3.7 million persons, and Harry O’Kane, who was specifically by name falsely

7
 One apparently objective reporter, writing about the filing of Plaintiffs’ complaint in the Chicago Daily
Law Bulletin, accurately describes Defendant Pesner’s writing as “an opinion piece,” uses the headline
“Rabbi’s Op-Ed,” and refers to four times by that shorthand term for an opinion editorial (Defendants’
Memo., Exhibit D).




                                                   11
    Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 12 of 17 PageID #:157




accused of being a racist in a genuine "glare of publicity" by multiple news sources

citing to a specific factual incident. Id.

                        Plaintiffs’ Reliance on Beauharnais Is Misplaced

        What Judge Decker of this District Court wrote in Collin v. Smith, 447 F. Supp.

676, 694-96 (N.D. Ill. 1978), is particularly apposite to Plaintiffs’ citation to Beauharnais,

the sole legal support argued for their group libel cause of action8:

         [I]t is widely believed by First Amendment scholars that the case is no
        longer good law. The decision was originally accompanied by four
        powerful dissents. The dissenters ranged from Mr. Justice Black, who
        considered the statute unconstitutional on its face, to Mr. Justice Jackson,
        who objected only to the conduct of the trial; but all agreed on two points:
        that the government can constitutionally punish those who defame
        individual reputations or who incite breaches of the peace, and that
        Beauharnais had been punished for doing neither, but only for expressing
        his opinion. The case has since proven remarkably sterile as a source of
        constitutional law. So far as this court's researches have revealed it has
        never been relied on as controlling precedent in any Supreme Court case,
        and at least two circuit courts have stated in dicta that it is doubtful that the
        case is still good law. Tollett v. United States, 485 F.2d 1087, 1094 n. 14
        (8th Cir. 1973); Anti-Defamation League of B'nai B'rith v. FCC, 131
        U.S.App. D.C. 146, 403 F.2d 169, 174 n.5 (D.C.Cir. 1968), cert.
        denied, 394 U.S. 930, 89 S. Ct. 1190, 22 L. Ed. 2d 459 (1969) (Wright, J.,
        concurring); see also T.Emerson,The System of Freedom of Expression at
        396 (1970).

        Nevertheless, the case has never been expressly overruled, and this court
        must make its own determination as to its continued validity. . . . [I]t must
        be determined whether the Beauharnais statute itself would pass muster if
        it were brought before the Supreme Court today.

8Plaintiffs’ accusation that Defendants’ counsel “disregarded their Rule 3.3(a)(2) duty to present directly
adverse case law” by failing to disclose the Beauharnais decision to this Court is belied by their
acknowledgement that the decision is discussed by name and in substance in Exhibit D to Defendants’
Memorandum. In that Chicago Daily Law Bulletin article, reporter Mark Karlinsky pointed out that the
1952 Supreme Court decision “was still on the books, but it was issued 12 years before the high court
narrowed what it considered libel in the landmark 1964 New York Times Co. v. Sullivan decision.” And, as
noted previously, the duty to disclose directly adverse case law is limited to “legal authority in the
controlling jurisdiction.” (Emphasis added.) Beauharnais is decidedly no longer authoritative in the
Seventh Circuit. See, e.g., Nuxoll v. Indian Prairie School District No. 204, 523 F. 2d 668, 672 (7th Cir.
2008).




                                                   12
Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 13 of 17 PageID #:158




   Beauharnais held that speech which defames racial groups may be
   criminally punished even when it is not directed at any specific member of
   the defamed group. There are two possible rationales for this holding.
   First, it may be presumed that defamation directed at a group damages
   the reputation of individual members of the group. Second, speech which
   defames a race or religion may be considered so inherently productive of
   violence that it is unnecessary to show that it is used in a personally
   provocative manner.

   The first rationale supports defendants' argument that the Skokie
   ordinance should be upheld because speech which incites racial hatred
   inflicts psychological trauma on individual members of the victim race. The
   court will assume for the sake of this discussion that this psychological
   trauma is a harm sufficiently serious to consider the speech which inflicts it
   to be unprotected. Nevertheless, the court finds that this interpretation
   of Beauharnais is no longer tenable.

   Beginning with New York Times Co. v. Sullivan, 376 U.S. 254, 84 S. Ct.
   710, 11 L. Ed. 2d 686 (1964), the Court has systematically restricted the
   power of the states to protect individual reputations through libel laws. In
   doing so, the Court has abolished several of the old common law rules of
   libel law on the grounds that the danger posed to free speech outweighs
   the states' need for such rules in order to protect the reputation of their
   citizens. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 348-50, 94 S. Ct.
   2997, 41 L. Ed. 2d 789 (1974). The Court has abolished the rule that truth
   is a defense only when published with good motives and to a justifiable
   end. Truth is now an absolute defense to a libel suit, even when published
   for malicious purposes. The rule that a publisher is absolutely liable for the
   defamatory content of the matter published has also been abolished; a
   defamation plaintiff must now show that the publisher was at least
   negligent in failing to discover that the publication was false. And finally,
   the Court has abolished the common law rule that if a publication is found
   by the court to be defamatory per se, the plaintiff need not prove that he
   had been damaged. The Court was held that damages must always be
   proven, and further has banned the award of punitive damages in civil
   actions.

   In the opinion of this court, the Beauharnais statute would now be
   considered unacceptable as a means of protecting reputations. . . .

   This conclusion is strengthened by the treatment Beauharnais has
   received in subsequent Supreme Court cases dealing with defamation.

   In New York Times, the Court referred briefly to the Beauharnais statute
   as one which punished speech both defamatory and likely to cause



                                        13
  Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 14 of 17 PageID #:159




      violence. 376 U.S. at 268, 84 S. Ct. 710. . . . There can be no question
      that races and religions have been and are the subject of legitimate
      debate, and the Court's reasoning casts considerable doubt on the
      propriety of presuming damage to individual members of a group from
      criticism of the group. All the Beauharnais dissenters noted the parallels
      between that case and seditious libel prosecutions. See also Anti-
      Defamation League v. FCC, supra, 131 U.S.App.D.C. at 150-151, 403
      F.2d at 173-74 (Wright, J., concurring). . . .

      Punishment for racial slurs directed at large groups poses even greater
      threats to free speech than punishment for group libel. Libel is a well
      understood legal concept, with a carefully defined and limited meaning. It
      consists of false speech which damages a person's reputation. Racial
      slurs are not so well defined, at least at this stage of development of the
      law, and the psychological trauma which they may cause is much more
      difficult to identify and prove than damage to reputation. It is particularly
      difficult to distinguish a person who suffers actua[l] psychological trauma
      from one who is only highly offended, and the Court has made it clear that
      speech may not be punished merely because it offends.

      In summary, the court concludes that insofar as Beauharnais held that
      speech which defames racial and religious groups may be restricted in
      order to protect the reputation of individual members of such groups, it has
      been overruled, . . . ” (Emphasis added.)

      The Seventh Circuit Court of Appeals affirmed and endorsed that rejection of

Beauharnais:

      [W]e agree with the district court that decisions in the quarter-century
      since Beauharnais have abrogated the Chaplinsky dictum, made one of
      the premises of Beauharnais, that the punishment of libel "has never been
      thought to raise any Constitutional problem." New York Times Co. v.
      Sullivan, 376 U.S. 254, 84 S. Ct. 710, 11 L. Ed. 2d 686 (1964); Garrison v.
      Louisiana, 379 U.S. 64, 85 S. Ct. 209, 13 L. Ed. 2d 135 (1964) (criminal
      libel); and Gertz v. Robert Welch, Inc., supra, are indisputable evidence
      that libel does indeed now raise serious and knotty First Amendment
      problems, sufficient as a matter of constitutional law to require the
      substantial rewriting of both criminal and civil state libel laws.

      The Eighth Circuit, Tollett v. United States, 485 F.2d 1087, 1094 n. 14 (8th
      Cir. 1973), and Judge Wright of the District of Columbia Circuit, Anti-
      Defamation League of B'nai B'rith v. Federal Communications
      Commission, 131 U.S.App.D.C. 146, 403 F.2d 169, 174 n. 5 (1968)
      (concurring opinion), Cert. denied, 394 U.S. 930, 89 S. Ct. 1190, 22 L. Ed.




                                           14
   Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 15 of 17 PageID #:160




        2d 459 (1969), have expressed doubt, which we share, that Beauharnais
        remains good law at all after the constitutional libel cases.

Collin v. Smith, 578 F.2d 1197, 1205 (7th Cir. 1978) (Emphasis added.)

        More recent decisions of the Seventh Circuit have also rejected Beauharnais.

See, e.g., Nuxoll v. Indian Prairie School District # 204, 523 F.3d 668, 672 (7th Cir.

2008) (“Anyway, though Beauharnais v. Illinois, 343 U.S. 250, 72 S.Ct. 725, 96 L.Ed.

919 (1952), has never been overruled, no one thinks the First Amendment would today

be interpreted to allow group defamation to be prohibited.”) (Emphasis added); citing

American Booksellers Ass'n v. Hudnut, 771 F.2d 323, 331 n.3 (7th Cir.1985), aff'd

without opinion, 475 U.S. 1001, 106 S.Ct. 1172, 89 L.Ed.2d 291 (1986).

        Plaintiffs, ignoring the consistent rejection of Beauharnais by jurists in reported

court decisions as providing any basis for a civil cause of action for group libel, cite no

case law in support of their bald assertion that “Beauharnais is still good law” (Memo.

Opp. at 14). Instead, Plaintiffs cite only an opinion article in Atlantic magazine, in which

the author, a history professor, expresses regret that the Beauharnais decision was

“abandoned by earlier generations of Jewish lawyers” as “one by one, in the 1960s, all

the Jewish civil-rights organizations formally renounced their support for group libel as a

legal strategy . . .” Id.

        Plaintiffs’ description of Beauharnais “as a constitutional King Kong” (Memo.

Opp. at 13) is therefore only apposite in the sense that, like that great ape in the 1933

classic film, it has been mortally wounded and fallen to its death from the Empire State

Building of Constitutional jurisprudence, the United States Supreme Court. Plaintiffs’

suggestion that the high court would use this action to revive that 68-year old corpse

(Memo. Opp. at 15) is colossal hubris.



                                            15
   Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 16 of 17 PageID #:161




       Plaintiffs’ argument that since under Beauharnais Rabbi Pesner’s opinions could

be the subject of a criminal prosecution without offense to the First Amendment, they

could surely be the basis of a civil cause of action for group libel (Memo. Opp. at 14), is

just another example of fallacious argument, including reasoning from a demonstrably

false premise.

                                       Conclusion

       The allegations of Plaintiffs’ Complaint do not amount to any actionable claim of

libel satisfying the Illinois elements of that tort cause of action. The terms “racist,”

“racism” and “white privilege” as used by Rabbi Pesner in his editorial are not factual,

but only his opinions, and as such they are protected under the First Amendment and

nonactionable. Those statements are also not “of and concerning” the Plaintiffs, who are

unnamed members of a group of “white American Jews” numbering more than 3.7

million. Plaintiffs’ Complaint does not allege any reputational damage to them from

Rabbi Pesner’s statements other than in wholly conclusory terms.

       For those reasons, Plaintiffs fail to state any libel cause of action against

Defendants, and pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure this

Court should dismiss Plaintiffs’ Complaint with prejudice and award Defendants their

costs of this action.


Dated: May 11, 2020                              UNION FOR REFORM JUDAISM,
                                                 JONAH DOV PESNER, and RICHARD
                                                 “RICK” JACOBS



                                                 By: ___s/Mitchell H. Frazen________
                                                       Mitchell H. Frazen
                                                       LITCHFIELD CAVO LLP
                                                       Their Attorneys


                                            16
  Case: 1:20-cv-00757 Document #: 16 Filed: 05/11/20 Page 17 of 17 PageID #:162




Mitchell H. Frazen
LITCHFIELD CAVO LLP
303 West Madison, Suite 300
Chicago, Illinois 60606
312.781.6618
Frazen@LitchfieldCavo.com
A.R.D.C No. 3127118




                                       17
